DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 2 February 2022.
Claim 17 is amended.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 and 102 rejections previously raised.  These rejections are respectfully maintained.

Response to Arguments
Applicant’s arguments filed on 2 February 2022 have been fully considered but are not persuasive.
Regarding the 101, applicant argues that the rejection fails to comply with the 2019 PEG and that the claims are integrated into a practical application.  Examiner respectfully disagrees.  
The full two step analysis was applied when examining the claims.  The claims are interpreted as reciting an abstract idea that falls within the certain methods of organizing human activity grouping since the claims illustrate a series 
Regarding the 102 rejection, applicant argues that the cited references fails to teach “based on the second request, adjusting a dispatch of the first (and second) request within the dispatch window”.  Examiner respectfully disagrees.
More specifically, applicant argues that the [0047] is not the same as adjusting a dispatch of a first request and second request based on a second request.  Examiner respectfully disagrees.  Applicant’s arguments are more 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite the limitations for receiving requests, identifying constraints associated with the requests and based on the constraints computing and adjusting a dispatch window.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, illustrates certain methods of organizing human activity because they set forth steps that manage the interactions.  Receiving requests with constraints and using those to determine a dispatch window, i.e. a window of time, that can be adjusted based on another request illustrate a process that manages behavior or interactions between people since the overall process relates to receiving an order with designated criteria and determining a dispatch (i.e. schedule) with designated time frames for delivering the order which can be adjusted when additional orders are received.  The steps when considered individually can also be interpreted as mental processes since receiving requests and identifying constraints illustrate mere observations, then using the constraints as a basis for determining and adjusting a window illustrates making an evaluation that could be done the same way mentally or with the use of manual pencil/paper.  But for the processing device and coupled memory that apply the operations, nothing in the claim precludes the steps 
This judicial exception is not integrated into a practical application.  The claims recite a processing device coupled to a memory that store instructions to execute the claimed methodology.  The system that performs the receiving, identifying, computing and adjusting steps is recited at a high level of generality and merely automates the steps.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
Dependent claims 2-16 and 18-19 are dependent upon and include all the limitations of the independent claims and therefore recite the same abstract idea.  The addition limitations merely narrow the abstract concepts by describing the request as an order, describing additional “identifying” or observation mental process steps, additional adjusting a dispatch steps which are further schedule 
For these reasons, there is no inventive concept and claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garden (US 2016/0162833).
As per Claim 1 Garden teaches:
A system comprising: a processing device; and a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations (Garden Fig. 1 and at least [0072-0073] illustrate and describe a distributed computing environment with program modules that store executable instructions using local or remote processors, microprocessors, digital signal processors and controllers) comprising: 
receiving a first request (Garden in at least [0040] the controller or system devices are used to coordinate the receipt or generation of food orders; the ; 
identifying one or more constraints associated with the first request (Garden in at least [0041] describes how the controller includes algorithms able to correlate and associate the order of food items in a constrained geographic area, over the course of a defined temporal period, and/or during one or more defined events); 
based on the one or more constraints, computing a dispatch window with respect to the first request (Garden in at least [0042] the estimated delivery time can be based on the time to produce the ordered items plus transit time, estimated delivery times may take into account factors such as cook time, road congestions, traffic, time of day, etc.); 
receiving a second request (Garden in at least [0040 and 0042] describes coordinating the receipt or generation of food item orders placed by consumers, e.g. first and second orders); and 
based on the second request, adjusting a dispatch of the first (and second) request within the dispatch window (Garden [0018 and 0047-0048] describe determining revised routes for vehicles in response to the receipt of a new order or change in a  previously received order not yet delivered, the routine module and/or the cooking module may use location information to statically or dynamically create and/or update delivery itinerary by dynamically adjusting the delivery itinerary and controlling the cooking conditions within the cooking units to reflect the updated expected arrival times at consumer locations).  
As per Claim 2 Garden teaches:
wherein the first request comprises an order (Garden [0040] describes how the controller is used to coordinate the receipt or generation of food item orders from consumers).  
As per Claim 3 Garden teaches:
wherein identifying one or more constraints comprises computing the one or more constraints based on the request (Garden [0041] describes how the controller includes algorithms able to correlate and associate the order of food items in a constrained geographic area, over the course of a defined temporal period, and/or during one or more defined events).  
As per Claim 4 Garden teaches:
wherein identifying one or more constraints comprises computing a second constraint based on a first constraint (Garden [0041] describes how the controller includes algorithms able to correlate and associate the order of food items in a constrained geographic area, over the course of a defined temporal period, and/or during one or more defined events, [0047-0048] the routine module and or cooking module may use the location information to statically or dynamically create and/or update delivery itinerary information and estimated time of arrival, ).  
As per Claim 5 Garden teaches:
wherein the memory further stores instructions to cause the system to perform operations comprising initiating a first operation with respect to the first request (Garden [0043] describes the ability to utilize automated or semi-automated .  
As per Claim 6 Garden teaches:
wherein the memory further stores instructions to cause the system to perform operations comprising initiating a second operation with respect to the second request based on the dispatch window computed with respect to the first request (Garden [0043] describes the ability to utilize automated or semi-automated systems upon receipt or generation of food item order data indicative of a particular order/order constraints to perform tasks such as kneading and forming dough or spreading sauce and cheese.  Examiner notes that the operations can also be reasonably interpreted as mere schedule adjustments as is taught by adjusting a dispatch, e.g. schedule, above, [0062] further describes the controller and/or cooking module that can establish, control or adjust cooking conditions in each unit based on available cooking time, these conditions can be determined by the controller, real time updating can cause the controller and/or routine module to autonomously update the delivery itinerary, new available times can be determined and adjusted throughout the delivery process to reflect newly estimated times of arrival using the dynamically updated delivery itinerary and recalculated available cooking times).  
As per Claim 7 Garden teaches:
wherein receiving a second request comprises receiving one or more inputs originating from a sensor associated with the second request (Garden [0012 and 0046] describe portable cooking and delivery system elements that include a transducer positioned to sense at least one operati9onal condition and coupled to provide the signals, cooking conditions within each cooking unit are controlled and communicated to the controller via a network).  
As per Claim 8 Garden teaches:
wherein adjusting a dispatch of the first request comprises adjusting a first operation with respect to the first request based on the second request (Garden [0062] the controller and/or cooking module can establish, control and adjust cooking conditions in each cooking unit based at least in part on available cooking time, real time updating reflecting traffic or current location information can be used to update the delivery itinerary and new available cooking times for each consumer destination location can be determined by the controller, routine module and cooking module or any combination based on updated delivery itinerary, cooking conditions can be adjusted in each cooking unit throughout the delivery process to reflect newly estimates times of arrival and recalculated availability).  
As per Claim 9 Garden teaches:
wherein adjusting a dispatch of the first request comprises initiating, based on the second request, an adjustment of an operation of a connected appliance with respect to the first request (Garden [0062] the controller and/or cooking .  
As per Claim 10 Garden teaches:
wherein the memory further stores instructions to cause the system to perform operations comprising identifying one or more constraints associated with the second request (Garden in at least [0041] describes how the controller includes algorithms able to correlate and associate the order of food items in a constrained geographic area, over the course of a defined temporal period, and/or during one or more defined events).  
As per Claim 11 Garden teaches:
wherein adjusting a dispatch of the first request comprises adjusting a first operation with respect to the first request based on one or more constraints associated with the second request (Garden [0062] the controller and/or cooking module can establish, control and adjust cooking conditions in each .  
As per Claim 12 Garden teaches:
wherein adjusting a dispatch of the first request comprises adjusting a dispatch of the first request based on receipt of the second request and one or more other requests (Garden [0018, 0040 and 0047-0048] describe determining revised routes for vehicles in response to the receipt of a new order or change in a  previously received order not yet delivered, the routine module and/or the cooking module may use location information to statically or dynamically create and/or update delivery itinerary by dynamically adjusting the delivery itinerary and controlling the cooking conditions within the cooking units to reflect the updated expected arrival times at consumer locations).  
As per Claim 13 Garden teaches:
wherein adjusting a dispatch of the first request comprises adjusting a dispatch of the first request based on receipt of the second request and an availability of one or more fulfillment resources (Garden [0042 and 0044] describe the controller being coupled to an inventory control or enterprise business system such that inventory of ingredients or other items is maintained with devised levels within the production module, estimated delivery time may reflect the availability of the ordered food item on a delivery vehicle that is pre-staged in a particular area, [0009] describes pre-order stocking or caching that may be based on previous demand and may be specific to food item, day, time geographic location or events).  
As per Claim 14 Garden teaches:
wherein adjusting a dispatch of the first request comprises adjusting a dispatch of the first request based on receipt of the second request and a determined location of one or more fulfillment resources (Garden [0042, 0044, and 0047] describe the controller being coupled to an inventory control or enterprise business system such that inventory of ingredients or other items is maintained with devised levels within the production module, estimated delivery time may reflect the availability of the ordered food item on a delivery vehicle that is pre-staged in a particular area, the routing or cooking modules may use location information to statically or dynamically create and/or update delivery itinerary information and estimated times and use that information to control or adjust cooking conditions in units, [0009] describes pre-order stocking or caching that may be based on previous demand and may be specific to food item, day, time geographic location or events,).  
As per Claim 15
wherein adjusting a dispatch of the first request comprises adjusting a dispatch of the first request and the second request (Garden [0018, 0040 and 0047-0048] describe determining revised routes for vehicles in response to the receipt of a new order or change in a  previously received order not yet delivered, the routine module and/or the cooking module may use location information to statically or dynamically create and/or update delivery itinerary by dynamically adjusting the delivery itinerary and controlling the cooking conditions within the cooking units to reflect the updated expected arrival times at consumer locations) .  
As per Claim 16 Garden teaches:
wherein adjusting a dispatch of the first request comprises adjusting the dispatch window based on the second request (Garden [0018, 0040 and 0047-0048] describe determining revised routes for vehicles in response to the receipt of a new order or change in a  previously received order not yet delivered, the routine module and/or the cooking module may use location information to statically or dynamically create and/or update delivery itinerary by dynamically adjusting the delivery itinerary and controlling the cooking conditions within the cooking units to reflect the updated expected arrival times at consumer locations).  
As per Claims 17-20 the limitations are substantially similar to those set forth in Claims 1, 5 and 9 and are therefore rejected based on the reasons and rationale set forth in the rejection of Claims 1, 5, and 9 above.  With regards to the computer readable medium Garden further teaches in at least [0072-0073] computer .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623